OPINION — AG — (1) A "LOCAL EDUCATION AGENCY" IS A BOARD OF EDUCATION (OR OTHER LEGALLY CONSTITUTED LOCAL SCHOOL AUTHORITY) HAVING ADMINISTRATIVE CONTROL AND DIRECTION OF PUBLIC ELEMENTARY OR SECONDARY SCHOOLS IN A CITY, COUNTY, TOWNSHIP, SCHOOL DISTRICT, OR POLITICAL SUB DIVISION OF A STATE; OR ANY OTHER PUBLIC EDUCATIONAL INSTITUTION OR AGENCY HAVING ADMINISTRATIVE CONTROL AND DIRECTION OF A VOCATIONAL EDUCATIONAL PROGRAM. (2) THE TERM "LOCAL EDUCATION AGENCY" INCLUDES INSTITUTIONS OF HIGHER EDUCATION OPERATED UNDER THE AUSPICES OF THE STATE REGENTS FOR HIGHER EDUCATION AS COORDINATING BOARD OF CONTROL AS THE STATE REGENTS AND THE CONSTITUENT INSTITUTIONS OF HIGHER EDUCATION ARE SUB RECIPIENTS OF FEDERAL VOCATIONAL AND TECHNICAL EDUCATION FUNDS. CITE: OPINION NO. 80-071, 70 O.S. 1971, 14-103(3) [70-14-103], 70 O.S. 1971, 14-103(7) [70-14-103], 70 O.S. 1971 3206 [70-3206](I) (JOHN F. PERCIVAL)